WiNBORNE, J.
The decision in this case is controlled by that in Sibley v. Townsend, 206 N. C., 648, 175 S. E., 107, where the Court, through Clarkson, J., speaking to the identical question of law presented on this appeal, quotes the statute, C. S., 7982, and declares: “It is contended by plaintiff that the estate of the life tenant is not forfeited in the land until the tax sale certificate is foreclosed by court and the land sold by commissioner. We cannot so hold. The statute, supra, in clear *491language, says, ‘If any tenant for life of real estate shall suffer the same to be sold for taxes by reason of his neglect or refusal to pay the taxes thereon, and shall fail to redeem same within one year after such sale, he shall thereby forfeit his life estate to the remainderman or rever-sioner’ ”; and in concluding the opinion, it is said: “In some cases this may be a hard rule, but it is the law as written and we must adhere to it.”
In accordance therewith, the judgment below is
Eeversed.